UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof Amendment No. 3 to ANNUAL REPORT of EUROPEAN INVESTMENT BANK (Name of registrant) Date of end of last fiscal year:December 31, 2013 Name and address of person authorized to receive notices and communications from the Securities and Exchange Commission: Philip J. Boeckman, Esq. Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended December 31, 2013 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit XIV: Underwriting Agreement dated January 7, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. Exhibit XV:Opinion of the European Investment Bank (acting through its Legal Directorate) dated January 14, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. Exhibit XVI:Opinion of Cravath, Swaine & Moore LLP dated January 14, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. Exhibit XVII: Disclosure of EIB’s involvement in the Juncker Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Luxembourg, Grand Duchy of Luxembourg, on the 14th day ofJanuary, 2015. EUROPEAN INVESTMENT BANK (Name ofregistrant) by /s/ Eila Kreivi Eila Kreivi Director Head of Capital Markets Department by /s/Sandeep Dhawan Sandeep Dhawan Head of Funding Americas, Asia, Pacific Capital Markets SIGNATURE OF AUTHORIZED REPRESENTATIVE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Washington, D.C., on the 14th day of January, 2015. EUROPEAN INVESTMENT BANK (Name of registrant) by /s/ David O’Sullivan David O’Sullivan Head of Delegation of the Delegation of the European Union to the United States EXHIBIT INDEX Exhibit Document XIV Underwriting Agreement dated January 7, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. XV Opinion of the European Investment Bank (acting through its Legal Directorate) dated January 14, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. XVI Opinion of Cravath, Swaine & Moore LLP dated January 14, 2015, in connection with the offering of $4,000,000,000 1.625% Notes due 2020. XVII Disclosure of EIB’s involvement in the Juncker Plan.
